Citation Nr: 1532671	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected major depressive disorder prior to March 13, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 13, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to May 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2011 rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In pertinet part, the October 2009 decision awarded service connection for psychiatric disability, effective from May 1986.  After the Veteran disagreed with the evaluation assigned for the disability, the August 2011 rating action assigned a 50 percent evaluation prior to March 2008, and a 70 percent rating after that date.  The August 2011 rating action also awarded TDIU benefits effective from March 2008.  

In December 2013, the Veteran submitted additional evidence with a waiver of initial RO consideration.  In the brief accompanying this evidence, the Veteran's attorney withdrew from appeal the question of an increased rating for the period after March 2008.  Thus, the only issues before the Board are those set out on the first page of this decision.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, for the period from May 8, 1986 through April 30, 2002, his service connected psychiatric disability was productive of pronounced impairment of the ability to obtain or retain employment.  

2.  For the period from May 1986 to April 2002, the Veteran's service connected psychiatric disorder did not cause the Veteran to be demonstrably unable to obtain or retain employment; nor was it productive of totally incapacitating psychoneurotic symptoms; complete social and industrial inadaptability; total social and industrial inadaptability; or total occupational and social impairment.    

3.  For the period from April 2002 to March 2008, the Veteran's service connected psychiatric disorder was not productive of severe impairment of social and industrial adaptability; serious impairment of the ability to establish and maintain effective or favorable relationships with people; pronounced impairment in the ability to obtain or retain employment; severe impairment in the ability to establish and maintain effective or favorable relationships with people; severe impairment in the ability to obtain or retain employment; or occupational and social impairment with deficiencies in most areas.  

4.  Service connection is in effect for major depressive disorder and tinnitus from May 8, 1986.  

5.  The overall competent evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment prior to March 13, 2008. 


CONCLUSIONS OF LAW

1.  From May 8, 1986 through April 30, 2002, the criteria for an initial 70 percent rating, but no higher, is warranted for the Veteran's major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code (Code) 9405 (effective prior to February 3, 1988); 38 C.F.R. § 4.132, Codes 9207, 9209, 9405 (effective February 3, 1988); 38 C.F.R. §§ 3.102, 4.7, 4.130, Code 9434 (2014).  

2.  From May 1, 2002 through March 12, 2008, the criteria for an initial rating in excess of 50 percent for the Veteran's major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Code 9405 (effective prior to February 3, 1988); 38 C.F.R. § 4.132, Codes 9207, 9209, 9405 (effective February 3, 1988); 38 C.F.R. §§ 3.102, 4.7, 4.130, Code 9434 (2014).  

3.  The criteria for a TDIU rating prior to March 13, 2008, have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection and the award of a TDIU rating.  Once the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  The nature of this claim, the appropriate rating for a period of time in the past, renders a current examination of present disability unnecessary.  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes that the schedular criteria for psychiatric disorders was amended during the appeal period, effective February 3, 1988, and November 7, 1996.  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria and, should an increased rating be warranted under a revised criteria, that award may not be made effective before the effective date of the change.  

As in effect prior to February 3, 1988, the schedular criteria for psychoneurotic disorders provided for a 50 percent rating when the ability to establish and maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic code 9405 (prior to February 3, 1988).  

The schedular criteria for psychotic disorders provided for a 100 percent evaluation for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  A 70 percent rating is assigned with lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and a 50 percent rating with considerable impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Psychotic Disorders, (prior to February 3, 1988).  

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders were revised.  38 C.F.R. § 4.132, Diagnostic Code 9207 (major depression with psychotic features), Diagnostic Code 9209 (major depression with melancholia), and Diagnostic Code 9405 (dysthymic disorder; adjustment disorder with depressed mood; major depression without melancholia); 53 Fed. Reg. 1441 (Jan. 19, 1988).  

Under the General Rating Formula for Psychotic Disorders (Diagnostic Codes 9207, 9209), a 50 percent was warranted for considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for lesser symptomatology (than 100 percent) such as to produce severe impairment of social and industrial adaptability.  And a 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  

Under the General Rating Formula for Psychoneurotic Disorders (Diagnostic Code 9405), a 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132.  

The General Rating Formula for Psychoneurotic Disorder as in effect prior to November 7, 1996 provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Note (1) (1995).  

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  Hood v. Brown, 4 Vet. App. 301 (1993).  "Considerable" was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term "considerable."  38 U.S.C.A. § 7104(c) (West 2014).  

Effective November 7, 1996, amendments were again made to the criteria for rating psychiatric disorders.  Under this criteria, the General Rating Formula for Mental Disorders provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

For the period from May 8, 1986 to March 13, 2008, the Veteran's disability has been rated at 50 percent.  

After a review of the evidence of record, the Board finds that for the period from May 8, 1986 through April 30, 2002, the Veteran is entitled to an initial increased rating of 70 percent.  On May 1986 VA examination, the Veteran reported being just a little depressed, and generally feeling like his normal self.  He indicated he felt his depression was precipitated by long hours of work on the ship and a breakup with a girlfriend.  On mental status evaluation, the Veteran was well-groomed, displaying a normal range of affect, with no apparent depression or anxiety.  The examiner opined that the Veteran's adjustment reaction with depressed mood was almost in complete remission.  

Notwithstanding the May 1986 VA examination, on November 1987 Naval physical examination, the Veteran reported that since March 1986, he has experienced mood swings with the primary vector of depression, occurring at intervals of one to two months, lasting up to three weeks.  During the episodes, he suffered from dysphoria, difficulty making decisions, sleep disturbance, difficulty with concentration, self-deprecatory attitude, and occasional suicidal ideation.  The Veteran stated that he attempted to receive treatment with VA but was unsuccessful.  The Veteran related he had been employed part-time as a maintenance man.  The psychiatrist opined that the Veteran was unable to maintain steady employment, in part, because of his unpredictable mood.  On mental status evaluation, the Veteran was poorly groomed, oriented, with a high degree of anxiety and dysphoria.  His affect was diminished and constricted.  His mood was anxious and depressed.  His insight was fair.  The diagnosis was moderately severe major depression.  It was noted that the Veteran requires continuous outpatient therapy.  

On March 1989 Naval physical examination, it was noted that the Veteran had been intermittently employed since the prior examination as a carpenter.  He also indicated he worked on fishing ships.  The psychiatrist opined that in spite of the Veteran's sporadic occupational activities, he does not have the capacity to take advantage of industrial opportunities consistent with his skills, and that it was unlikely that he could manage any but the most simple and self-directed occupational activities because of continuing psychological difficulties.  On mental status evaluation, the Veteran's affect was flat, yet his speech was organized and coherent.  He was not particularly depressed, he was well-groomed and his judgment was intact.  The staff psychiatrists opined that there was no change in the Veteran's condition since the last evaluation, that he continues to suffer from moderately severe depression, and that he probably would not benefit from outpatient psychotherapy.  

For the period from 1989 through 1993, there is an absence of treatment records to document the severity of the Veteran's major depressive disorder.  Beginning in January 1993, and proceeding through early 2004, Virginia Mason Clinic private treatment records reflect complaints of panic attacks and a history of a panic disorder.  From April 5, 1993 through April 30, 1993, the Veteran was hospitalized for his panic disorder.  Thereafter, treatment records show symptoms of panic attacks, dysphoria, anxiety, volatile outbursts, fatigue, isolation, suicidal ideation.  Notably, an April 1994 treatment record documented the Veteran's wife's complaint that he was being rageful and that she felt threatened, and obtained a restraining order.  

Following the treatment records from the Virginia Mason Clinic, there is again an absence of treatment after 2004 until the early 2000's.  

Based on the limited evidence available, the Board finds that for the period from May 8, 1986 through April 30, 2002, the Veteran's service-connected major depressive disorder warrants an initial increased rating of 70 percent, but no higher.  Specifically, under the criteria in effect prior to February 3, 1988, the Veteran's symptoms are consistent with pronounced impairment in the ability to obtain or retain employment, with serious impairment in the ability to establish and maintain effective or favorable relationships with people.  See November 1987 Naval physical examination report (opining the Veteran was unable to maintain steady employment, in part, because of his unpredictable mood (emphasis added)); see also March 1989 Naval physical examination report (opining the Veteran didn't have the capacity to take advantage of industrial opportunities consistent with his skills, and unlikely he could manage any but the most simple and self-directed occupational activities because of continuing psychological difficulties).  Moreover, the available treatment records from 1989 through 2002 show symptoms of volatile outbursts and that his wife obtained a restraining order against him because she felt threatened.  Such evidence is consistent with the criteria for 70 percent.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected major depressive disorder warrants a 100 percent rating for the period from May 8, 1986 through April 30, 2002.  Notably, the Veteran married during this period, reflective of something entirely less than total social impairment.  Evidence obtained at this time also show the Veteran secured employment as a master machinist, and with the attainment of that designation ("master"), it is clear he was capable of a diligent, focus in that line of work.  That skill, in turn, does not reflect totally incapacitating symptoms; complete or total industrial inadaptability; or total occupational impairment.  

In April 2002, the evidence shows that the Veteran suffered an injury to the cervical spine and left shoulder while working as a fishing technician.  See, e.g., March 2008 claim.  The Veteran thereafter underwent several surgeries for physical disabilities, and was granted entitlement to SSA disability benefits in a January 2006 decision, effective since December 2002.  The January 2006 SSA decision indicated the "severe" impairments were complex regional pain disorder, C5-C6 discectomy with implantation of spinal cord stimulator, left shoulder arthroplasty, and depression.  Clearly, the basis for the decision was based on more than psychiatric disability.  Indeed, this was characterized as a secondary diagnosis.  

For the period from May 1, 2002 through March 12, 2008, after reviewing the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected major depressive disorder.  Although not employed during this period, as he was in receipt of Social Security Administration benefits due to multiple disabilities, the symptoms associated with the Veteran's psychiatric disorder do not rise to the level of a 70 percent rating under any criteria in effect.   

In this regard, the Veteran's depression during this interval seems to have corresponded with the level of pain control.  Nevertheless, his insight and judgment were consistently found to be normal, his orientation was normal, and there was no evidence of hallucinations or delusions.  He was well-groomed, and his thought pattern/content was normal.  See, e.g., August 2004 Massachusetts Rehabilitation Commission Disability Determination Services report; May 2005 Psychiatric Center at Cape Cod Hospital report; March 2006 VA treatment record.  While there was occasion where some of the criteria for a 70 percent rating was presented, such as suicidal ideation, impaired impulse control and difficulty adapting to stressful circumstances, the overall disability picture is most consistent with one of reduced reliability and productivity.  This is supported by the GAF scores during this period which ranged from 50 to 60, reflective of only serious to moderate impairment.  Hence, the Board finds that the preponderance of the evidence is against a finding the criteria for a 70 percent rating is warranted for the period from May 1, 2002 through March 12, 2008.  

In this regard, the Board notes that a private evaluation report dated in November 2013, essentially concluded that the Veteran was totally disabled since his service discharge.  This, however, cannot be reasonably reconciled with the Veteran's post service gainful employment history prior to his physical injuries in 2002.  Therefore, this evaluation report is not considered probative.  

TDIU Prior to March 13, 2008

With respect to the question of entitlement to TDIU benefits prior to 2008, the Veteran's post-service work experience includes working as a master mechanic, and a fishing technician which involved overseeing the mechanical operation of equipment, and heavy lifting.  See September 2003 private treatment record.  His educational background includes a high school degree.  See August 2004 Massachusetts Rehabilitation Commission Disability Determination Services report.  

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Since TDIU benefits may be considered as an element of a claim for an increased rating, and the question of the appropriate rating for the Veteran's psychiatric disability since 1986 is at issue, there is the potential for TDIU benefits to be awarded, effective from 1986.  

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes based on unemployability, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, or, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU rating.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994).  

Here, the Veteran's disabilities met the schedular criteria for entitlement to a TDIU rating from May 1986 to April 2002, based on his service-connected major depressive disorder (rated 70 percent due to the decision above) and tinnitus (rated 10 percent).  From 2002 until 2008, the schedular criteria were not met.  

The Veteran has not been gainfully employed since April 2002.  Prior to that, he had been so employed, as reflected in the available documents, and the fact he was eligible for SSA disability benefits.  He stopped working, and was awarded SSA benefits after an injury in a work-related accident in April 2002 when a piece of equipment fell on him.  See, e.g., October 2005 VA treatment record.  The Veteran thereafter underwent several surgeries for physical disabilities, and was granted entitlement to SSA disability benefits in a January 2006 decision, effective since December 2002.  The January 2006 SSA decision indicated the "severe" impairments were complex regional pain disorder, C5-C6 discectomy with implantation of spinal cord stimulator, left shoulder arthroplasty, and depression.  Plainly, depression alone was not considered to be the cause of the Veteran's inability to work, and tinnitus was not considered at all in the calculation.  

Thereafter, the Veteran has not been gainfully employed, but prior to March 2008, his psychiatric disability was but one component of the reason.  While the November 2013 private evaluation report concluded the Veteran was totally disabled due to psychiatric disability since 1986, as to support an award of TDIU benefits from 1986, because the Veteran plainly worked the majority of the time during that period, (with one record in January 2005 describing the Veteran as a high functioning bread winner, active bicycling, fishing and hiking), the opinions of this evaluator are not persuasive.  

In these circumstances, entitlement to TDIU benefits prior to March 2008, are not warranted.  

ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, an initial 70 percent rating for major depressive disorder effective May 8, 1986 to April 30, 2002, is granted.   

For the period from May 1, 2002 through March 12, 2008, an initial rating in excess of 50 percent for major depressive disorder is denied.  

An effective date prior to March 13, 2008, for the award of a TDIU rating is denied.  




_____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


